DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 04/01/2022 have been considered. As directed by the amendments, claims 1, 19 are canceled; claims 2-14, 16-18, 20 are amended. Accordingly, an action on the merits follows regarding claims 2-18, 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the stabilization portion” in line 1, there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the knee area” in line 7, “the ankle area” in line 9, “the toe area” in line 11, there is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites “the thigh area” in line 5, “the knee area” in line 7, “the ankle area” in line 9, “the toe area” in line 11, there is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites “the thigh area” in line 5, “the knee area” in line 7, “the ankle area” in line 9, “the toe area” in line 11, there is insufficient antecedent basis for these limitations in the claim.
Claims 14-15 are rejected as being indefinite as claims 14-15 are dependent on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (US 4527402)(hereinafter Swallow).
Regarding claim 2, Swallow teaches a compression garment (fig 25, leotard styles) comprising: an upwardly disposed waist, a seat spaced apart from and connected to a pant front, the seat and the pant front connected to the waist (fig 25, the leotard styles garment comprises a pant front, pant rear connected to the waist), a single leg portion connected to the seat and the pant front and configured to receive a first leg of a wearer (fig 25), and an opposing thigh portion (the other leg portion) connected to the seat and the pant front and comprising an aperture (column 6, lines 24-26, the leotard being open toe and comprising an aperture at toe end) opposed to the waist and defined by distal edges of the seat and the pant front (the other leg portion connected to distal portion of the pant front and pant rear which are connected to the waist) configured to receive a second leg of a wearer; a compression portion circumferentially around at least a portion of the single leg portion to exert therapeutic pressure on the first leg of the wearer when the compression garment is in use (fig 25, background of the invention, the garment is leotard type compressive hosiery product to exert therapeutic pressure on the leg of the wearer when the garment is in use); wherein the compression portion comprises a gradient of therapeutic pressure that increases from a proximal end to a distal end of the at least a portion of the single leg portion (column 4, line 66 -column 5, line 9).
Swallow does not explicitly teach the garment in fig 25 is configured to not exert therapeutic pressure on a second leg of the wearer when the compression garment is in use. However, Swallow teaches size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). And in fig 24, Swallow teaches one leg leotard type, which exerts therapeutic pressure on the first leg and is configured not to exert therapeutic pressure on the other leg. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Swallow in fig 25 to be configured to not exert therapeutic pressure on a second leg of the wearer when the compression garment is in use for the benefit of fitting to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition.
Swallow does not explicitly teach the therapeutic pressure is at least 15mmHg. However, Swallow teaches the method to knit a compressive stocking according to a specific patient’s prescription, and to obtain an optimized and variable pressure profile in a compressive stocking in figs 10A-10C, 11, 12. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stocking of Swallow to exert  therapeutic pressure at least 15mmHg in order to obtain an optimized and variable pressure profile in a compressive stocking according to a specific patient’s prescription.
Regarding claim 4, Swallow teaches the single leg portion comprises: an upper leg portion extending from the seat and the pant front downward to a knee area of the single leg portion (fig 25), a lower leg portion extending from a foot area of the single leg portion upward to the knee area of the single leg portion (fig 25); and a foot portion extending from an ankle area of the single leg portion downward to a toe area of the single leg portion (column 6, lines 24-26, the leotard being open toe or closed toe then the single leg portion extending from upper leg portion to toe portion), wherein the single leg portion comprises the compression portion having a plurality of circumferential zones each having a different compression force (column 2, lines 50-55, size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of the compression and the specific pressure profile needed for the particular patient’s medical condition).
Regarding claim 5, Swallow does not tech exactly an upper circumferential zone comprising the upper leg portion having a compression force from 40-50mmHg; an intermediate circumferential zone comprising the lower leg portion having a compression force from 40-50mmHg; and a lower circumferential zone comprising the foot portion having a compression force 40-50 mmHg. However, Swallow teaches in the table of column 12, the compression force of the lower circumferential zone is greater than the compression force of the intermediate circumferential zone and wherein the compression force of the intermediate circumferential zone is greater than the compression force of the upper circumferential zone, i.e. the pressure on the upper thigh is 5.6 mmHg, increasing to the mid thigh at 12.1mmHg, to the knee at 17.5 mmHg, to the calf at 23.2 mmHg, and to the ankle at 28.6 mmHg. And Swallow also teaches in column 2, lines 50-55, size and amount of compression are knit under program control to fit to the specific and graduated size of the patient’s limb, the specific amount of the compression and the specific pressure profile needed for the particular patient’s medical condition. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Swallow to have the pressure ranges as claimed in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Swallow does not explicitly teach the seat and the pant front have a compression force from 0-15mmHg. However, Swallow teaches in the table of column 12, the pressure on the upper thigh is 5.6mmHg and Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objection of obtaining a good fit (column 13, last line – column 14 line 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the seat and pant front having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Swallow teaches the lower circumferential zone is configured to circumferentially and wholly encompass the wearer’s ankle and foot (column 6, lines 24-26, the leotard being open toe or closed toe then the lower circumferential zone is configured to circumferentially and wholly encompass the wearer’s ankle and foot).
Regarding claim 8, Swallow teaches the lower circumferential zone is configured to not circumferentially and wholly encompass the wearer’s foot (column 6, lines 24-26, the leotard being open toe or closed toe then the lower circumferential zone is configured to not circumferentially and wholly encompass the wearer’s foot).
Regarding claim 9, Swallow does not explicitly teach the waist of the garment comprises a compression force from 0-15mmHg; the seat and the pant front comprises a compression force from 0-15mmHg. However, Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objective of obtaining a good fit (column 13, last line -column 14 line2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist and the seat and the pant front having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not teach exactly the upper leg portion of the compression portion comprises a thigh area comprising a compression force from 40-50mmHg; the knee area comprises a compression force from 40-50mmHg; the ankle area comprises a compression force from 40-50mmHg; and the toe area comprises a compression force 40-50mmHg. However, Swallow teaches the pressure gradually varies from the top to the bottom of the leg portion and size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). And Swallow teaches in the table of column 12, the pressure on the mid thigh at 12.1mmHg, increasing to the knee at 17.5 mmHg, and to the ankle at 28.6 mmHg. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thigh area comprising a compression force from 40-50mmHg; the knee area comprises a compression force from 40-50mmHg; the ankle area comprises a compression force from 40-50mmHg; and the toe area comprises a compression force 40-50mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Swallow does not explicitly teach the opposing thigh portion comprises a compression force greater than zero and less than the compression force of the compression portion. However, Swallow teaches the size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the opposing thigh portion of Swallow comprising a compression force greater than zero and less than the compression force of the compression portion for the benefit of fitting to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition.
Regarding claim 11, Swallow does not explicitly teach the opposing thigh portion comprises a stabilization force from 0-15mmHg. However, Swallow teaches the region which is primarily knit with the objective of obtaining a goof fit, comprises not critical pressure (column 13, last line -column 14 line 2); and size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the opposing thigh portion comprising a stabilization force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Swallow teaches the compression portion comprises a non-linear compression portion (column 2, lines 56-60).
Regarding claim 13, Swallow teaches the stabilization portion is configured to circumferentially and wholly encompass the waist and thigh portion of the second leg of the wearer (the opposing side portion covers the second leg) to exert stabilization pressure on the second leg of the wearer when the compression is in user (the garment is a knitted garment, then the opposing side portion is elastic and providing stabilization fit to the user).
Swallow does not explicitly teach the stabilization pressure is less than the therapeutic pressure. However, Swallow teaches size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization pressure of Swallow being less than the compression force of the therapeutic pressure for the benefit of fitting to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition.
Regarding claim 14, Swallow does not explicitly teach the stabilization portion comprises a stabilization pressure from 0-15mmHg. However, Swallow teaches the region which is primarily knit with the objective of obtaining a goof fit, comprises not critical pressure (column 13, last line -column 14 line 2); and size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow comprising a stabilization force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Swallow teaches the garment comprising a knitted fabric (abstract).
Claims 3, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (US 4527402) in view of Wahls(US 20120172940)(hereinafter Wahls).
Regarding claim 3, Swallow teaches the single leg portion comprises the compression portion (fig 25, the garment is a compression garment), and the opposing thigh portion comprises a stabilization portion (the garment is a knitted garment, then the opposing thigh portion is elastic and providing stabilization fit to the user). 
Swallow does not clearly teach the stabilization portion has a length less than a length of the compression portion. However, in the same field of endeavor, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the stabilization portion having a length less than a length of the compression portion (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow having a length less than a length of the compression portion as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]).
Regarding claim 15, Swallow does not teach the stabilization portion has a length less than a length of the compression portion. However, in the same field of endeavor, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the stabilization portion having a length less than a length of the compression portion (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow having a length less than a length of the compression portion as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]).
Regarding claim 16, Swallow does not explicitly teach the waist of the compression portion, the seat and the pant front, and the waist of the stabilization portion comprise a compression force from 0-15mmHg. However, Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objective of obtaining a good fit (column 13, last line -column 14 line 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist of the compression portion, the seat and the pant front, the waist of the stabilization portion having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not teach exactly a thigh area of the compression portion having a compression force 30-40mmHg, the knee area of the compression garment having a compression force from 30-40mmHg, the ankle area of the compression garment having a compression force from 30-40 mmHg, the toe area of the compression garment having a compression force 30-40mmHg. However, Swallow teaches in the table of column 12, the compression portion comprises a gradient of compression force that decreases from the foot area to the thigh area, i.e. the pressure on the upper thigh is 5.6 mmHg, increasing to the mid thigh at 12.1mmHg, to the knee at 17.5 mmHg, to the calf at 23.2 mmHg, and to the ankle at 28.6 mmHg. And Swallow also teaches in column 2, lines 50-55, the pressure gradually varies from the top to the bottom of the leg portion and size and amount of compression are knit under program control to fit to the specific and graduated size of the patient’s limb, the specific amount of the compression and the specific pressure profile needed for the particular patient’s medical condition. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Swallow to have the pressure ranges as claimed in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not explicitly teach the stabilization portion lacks a knee area portion, an ankle area portion, and a toe area portion. However, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the stabilization portion lacking the knee area portion, the ankle area portion, and toe area portion (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow lacking the knee area, ankle area, and toe area as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]). It is noted that the garment will fit differently with different sizes of users.
Regarding claim 17, Swallow does not explicitly teach the waist of the compression portion, the seat and the pant front, and the waist of the stabilization portion, the thigh portion the stabilization portion comprise a compression force from 0-15mmHg. However, Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objective of obtaining a good fit (column 13, last line -column 14 line 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist of the compression portion, the seat and the pant front, the waist of the stabilization portion, the thigh portion of the stabilization portion having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not teach exactly a thigh area of the compression portion having a compression force 40-50mmHg, the knee area of the compression garment having a compression force from 40-50mmHg, the ankle area of the compression garment having a compression force from 40-50mmHg, the toe area of the compression garment having a compression force 40-50mmHg. However, Swallow teaches in the table of column 12, the compression portion comprises a gradient of compression force that decreases from the foot area to the thigh area, i.e. the pressure on the upper thigh is 5.6 mmHg, increasing to the mid thigh at 12.1mmHg, to the knee at 17.5 mmHg, to the calf at 23.2 mmHg, and to the ankle at 28.6 mmHg. And Swallow also teaches in column 2, lines 50-55, the pressure gradually varies from the top to the bottom of the leg portion and size and amount of compression are knit under program control to fit to the specific and graduated size of the patient’s limb, the specific amount of the compression and the specific pressure profile needed for the particular patient’s medical condition. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Swallow to have the pressure ranges as claimed in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not explicitly teach the stabilization portion lacks a knee area portion, an ankle area portion, and a toe area portion. However, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the stabilization portion lacking the knee area portion, the ankle area portion, and toe area portion (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow lacking the knee area, ankle area, and toe area as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]). It is noted that the garment will fit differently with different sizes of users.
Regarding claim 18, Swallow does not explicitly teach the waist of the compression portion, the seat and the pant front, and the waist of the stabilization portion, the thigh portion the stabilization portion comprise a compression force from 0-15mmHg. However, Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objective of obtaining a good fit (column 13, last line -column 14 line 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist of the compression portion, the seat and the pant front, the waist of the stabilization portion, the thigh portion of the stabilization portion having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not teach exactly a thigh area of the compression portion having a compression force 20-30mmHg, the knee area of the compression garment having a compression force from 20-30mmHg, the ankle area of the compression garment having a compression force from 20-30mmHg, the toe area of the compression garment having a compression force 20-30mmHg. However, Swallow teaches in the table of column 12, the compression portion comprises a gradient of compression force that decreases from the foot area to the thigh area, i.e. the pressure on the upper thigh is 5.6 mmHg, increasing to the mid thigh at 12.1mmHg, to the knee at 17.5 mmHg, to the calf at 23.2 mmHg, and to the ankle at 28.6 mmHg. And Swallow also teaches in column 2, lines 50-55, the pressure gradually varies from the top to the bottom of the leg portion and size and amount of compression are knit under program control to fit to the specific and graduated size of the patient’s limb, the specific amount of the compression and the specific pressure profile needed for the particular patient’s medical condition. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Swallow to have the pressure ranges as claimed in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swallow does not explicitly teach the stabilization portion lacks a knee area portion, an ankle area portion, and a toe area portion. However, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the stabilization portion lacking the knee area portion, the ankle area portion, and toe area portion (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow lacking the knee area, ankle area, and toe area as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]). It is noted that the garment will fit differently with different sizes of users.
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments that Swallow does not teach a garment comprising, in part, an opposing thigh portion connected to the seat and the pant front and comprising an aperture opposed to the waist and defined by distal edges of the seat and the pant front configured to receive a second leg of a wearer, and wherein the garment is configured to not exert therapeutic pressure on the second leg of the wearer (pages 12,13 of the remarks), first, the examiner use fig 25 to teach a compression garment comprising an opposing thigh portion connected to the seat and the pant front and comprising an aperture opposed to the waist and defined by distal edges of the seat and the pant front configured to receive a second leg of a wearer. Swallow does not explicitly teach the garment in fig 25 is configured to not exert therapeutic pressure on a second leg of the wearer when the compression garment is in use. However, Swallow teaches size and amount of compression are fitted to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition by programmed circular knitting machine (column 2, lines 45-55). And in fig 24, Swallow teaches one leg leotard type, which exerts therapeutic pressure on the first leg and is configured not to exert therapeutic pressure on the other leg. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Swallow in fig 25 to be configured to not exert therapeutic pressure on a second leg of the wearer when the compression garment is in use for the benefit of fitting to the specific and graduated size of the patient’s limb, the specific amount of compression and the specific pressure profile needed for the particular patient’s medical condition.
In response to the Applicant’s arguments that Swallow fails to teach or suggest a garment, in part , wherein the upper circumferential zone comprises the seat and the pant front having a compression force from 0-15mmHg in claims 5 and 6 as the Applicant stated Swallow’s fig 24 lacks any upper circumferential zone comprising seat and the pant, in fact , the examiner uses the teaching of fig 25 which comprises an upper circumferential zone. And Swallow teaches in the table of column 12, the pressure on the upper thigh is 5.6mmHg and Swallow teaches waist pressure is normally not critical, thus the waist or panty portion is primarily knit with the objection of obtaining a good fit (column 13, last line – column 14 line 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the seat and pant front having a compression force from 0-15mmHg in order to achieve an optimal configuration for the patient, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s arguments regarding the combination of Swallow and Wahls, the examiner does not rely on fig 24, the examiner uses the teaching of fig 25. And Swallow does not teach the second leg portion has a length less than a length of the compression portion of the first leg portion. However, in the same field of endeavor, Wahls teaches the therapeutic garment can be single leg garment configured to treat a specific part of the subject (fig 7), the single leg garment comprising the second leg having a length less than a length of the compression portion of the first leg (fig 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stabilization portion of Swallow having a length less than a length of the compression portion as taught by Wahls for the benefit of providing treatment to a particular body part of the user (Wahls, para [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732